Citation Nr: 0941630	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  03-25 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to service-connected 
fracture of the dorsal spine.

2.  Entitlement to service connection for an ankle disorder, 
to include as secondary to service-connected fracture of the 
dorsal spine.

3.  Entitlement to an increased disability rating for 
service-connected fracture of the dorsal spine, currently 
evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active duty for training from April 1957 to 
October 1957 and in July 1979.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In May 2007, the Board denied service connection for a rib 
disorder, a bilateral foot disorder, and a bilateral hip 
disorder.  The remaining issues as set forth above were 
remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2007, the Board remanded the claims for service 
connection for a bilateral leg disorder and an ankle 
disorder, as well as for an increased disability rating for a 
fracture of the dorsal spine, and a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  The agency of original jurisdiction 
(AOJ) was requested to have the Veteran examined and obtain 
medical opinions.  The AOJ was requested to respond to the 
Veteran's notice of disagreement with the denial of TDIU by 
reviewing the claim along with the new evidence and, if the 
claim remained denied, issuing a statement of the case (SOC).  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

The case must be remanded because the SOC and the 
supplemental statement of the case (SSOC) were mailed to 
addresses that VA knew to be incorrect.  See 38 C.F.R. 
§ 19.30 (2009).  

The Veteran's copy of the May 2007 Board decision and a May 
2007 notice letter from the AMC were both sent to a "B." 
street address returned as undelivered.  A VA Medical Center 
(VAMC) scheduled the Veteran for examination but he failed to 
report in June 2007, July 2007, and August 2007.  A September 
2007 report from the VAMC shows that the Veteran's sister was 
contacted and she said he was unable to come in for 
examination because he just had triple bypass heart surgery.  
In October 2007, the AMC wrote to the Veteran at the [redacted]
street address and asked when he would be available for 
examination; the letter was returned.  The AMC had several 
letters from a Member of the United States House of 
Representatives and in January 2008 asked the Congressman for 
help with the Veteran's address.  In April 2008, the AMC 
asked the United States Postal Service (USPS) to update the 
Veteran's address and was told that he was deceased.  

In November 2008, the VAMC provided contact information for 
the Veteran's mother on [redacted] street.  She was called and 
reported that the Veteran was staying with his daughter.  Her 
telephone number, but not her address, was provided.  A voice 
message was left with the daughter's telephone number.  She 
apparently returned the call as a print out made the same day 
shows that the Veteran was in a nursing home and his daughter 
had power of attorney.  

A second address on [redacted] street was obtained and this was 
used to schedule the Veteran for an examination in November 
2008.  The Veteran failed to report.  In December, the AMC 
sent a letter to the Veteran at the second [redacted] street 
address notifying him that a medical opinion was being 
requested.  A medical opinion based on the record and claims 
file was obtained in December 2008.  

In March 2009, the AMC issued a SOC on the TDIU issue, but 
sent it to the [redacted] street address.  There is no record of 
it being returned, although since the USPS did not have a 
forwarding address and thought the Veteran was deceased, we 
can not be sure he got it.  At any rate, it was not his last 
address of record as required by 38 C.F.R. § 19.30.  

In April 2009, the Veteran's daughter was contacted at the 
second [redacted] street address.  She stated that the Veteran had 
been a patient in a nursing home for 3 years and any 
examination would have to be done there.  She had his power 
of attorney and all correspondence should be mailed to her at 
the second [redacted] street address.  She did identify the 
nursing home and provide its address.  

In April 2009, the AMC sent a letter addressed to the Veteran 
at the nursing home to his daughter at the second [redacted]
street address.  It asked for written notification as to when 
he would be able to complete an examination.  

In June 2009, the AMC asked the VAMC to schedule another 
examination.  Notices were sent to the Veteran at the nursing 
home and at the second [redacted] street address that the AMC had 
asked the VAMC to schedule an examination.  He failed to 
report for examinations scheduled in July 2009 and August 
2009.  No good cause was asserted for missing the 
examinations.  

In August 2009, the AMC sent a SSOC to the [redacted] street 
address.  The AMC knew the old [redacted] street address was 
incorrect and had actually used more recent addresses for the 
Veteran.  Under these circumstances, the March 2009 SOC and 
the August 2009 SSOC should be sent to the latest addresses 
of record: at the nursing home and the second [redacted] street 
address for his daughter.  

The Board also notes that the current record raises the 
possibility that there are relevant private records that 
should be obtained and considered.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should write to the 
Veteran at the nursing home and at 
his daughter's residence, the 
second [redacted] street address, and 
ask that all medical treatment 
since June 2005 be identified and 
that the appropriate releases be 
completed.  After receiving the 
requested information and 
releases, the AOJ should request 
complete copies of all medical 
records identified by the Veteran 
and/or his daughter.  

2.  If the appellant demonstrates 
good cause for missing previously 
scheduled examinations, the AOJ 
should arrange for VA examination 
of his legs, ankles and spine by a 
physician.  The physician should 
review the veteran's claims folder 
and provide an opinion, with 
supporting rationale, as to 
whether the veteran's right lower 
extremity and right ankle 
disorders are related to his 
service-connected dorsal spine 
disability.  The physician should 
also determine the current nature 
and severity of the veteran's 
service-connected dorsal spine 
disability, describing the range 
of motion and any factors that 
limit motion.  The examiner should 
attempt, to the extent 
practicable, to identify and 
differentiate between the 
symptomatology associated with the 
veteran's dorsal spine disorder 
and his current neurological 
symptoms.  If the symptomatology 
cannot be differentiated, the 
examiner should so state.  If in 
the examiner's opinion diagnostic 
testing and/or specialist 
consultations are necessary, such 
should be scheduled.  The 
examiner's report should be 
associated with the veteran's VA 
claims folder.  The examiner 
should offer an opinion as to 
whether the service-connected 
disability or disabilities prevent 
the Veteran from engaging in 
substantially gainful employment.  

3.  After allowing the statutory 
time for response, the RO should 
readjudicate the TDIU claim in 
light of any evidence added to the 
record.  If the claim remains 
denied, a SOC should be sent to 
the representative and to the 
appellant at the nursing home and 
at his daughter's residence, the 
second [redacted] street address.  An 
appropriate period of time should 
be allowed for response.  

4.  After allowing the statutory 
time for response, the RO should 
readjudicate the other claims in 
light of any evidence added to the 
record.  If the claim remains 
denied, a SSOC should be sent to 
the representative and to the 
appellant at the nursing home and 
at his daughter's residence, the 
second [redacted] street address.  An 
appropriate period of time should 
be allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




